Citation Nr: 1630795	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  12-30 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for dizzy spells.

4.  Entitlement to a higher initial disability rating for multilevel degenerative disc disease of the lumbosacral spine ("back disability"), evaluated as noncompensably disabling prior to June 21, 2010, and as 10 percent disabling from June 21, 2010.

5.  Entitlement to an initial disability rating in excess of 10 percent for right lower extremity radiculopathy.

6.  Entitlement to an initial disability rating in excess of 10 percent for patellofemoral syndrome of the right knee ("right knee disability").  

7.  Entitlement to an initial disability rating in excess of 10 percent for atypical chest pains.

8.  Entitlement to an initial compensable disability rating for antral gastritis with suspicion of ulcer.  

9.  Entitlement to a higher initial disability rating for chronic sinusitis, evaluated as noncompensably disabling prior to May 2, 2012, and as 10 percent disabling from May 2, 2012.    

10.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from February 1975 to August 1989.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from November 2009 and October 2012 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).

On his VA Form 9, the Veteran requested a Board hearing.  However, in March 2016, he submitted correspondence indicating he wished to cancel the hearing.  Under 38 C.F.R. § 20.704(e), a request for hearing may be withdrawn by an appellant at any time before the hearing.  Thus, the Board will proceed with appellate review.   

The issue of TDIU has been raised during the adjudicatory process of the underlying disability.  As such, TDIU it is part and parcel of the claim for benefits for the underlying disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's left knee disability is causally related to his active service and/or to his service-connected disabilities.  

2.  The headaches the Veteran experienced during active service are a symptom of his service-connected sinusitis and are specifically contemplated by the rating criteria for sinusitis; his vascular headaches are related to a non-service-connected condition and are not etiologically related to the sinus headaches he experienced during active service.  

3.  The evidence does not demonstrate a current disability manifested by dizzy spells.  

4.  Throughout the initial rating period on appeal, the Veteran's service-connected back disability manifested forward flexion to no less than 50 degrees and combined range of motion to no less than 170 degrees, accounting for pain on motion and after repetition; no ankylosis; and no incapacitating episodes; the Veteran reported flare-ups with excruciating back pain, rendering him incapable of performing any activity, occurring once per week and lasting for an entire day, and used a cane to ambulate.

5.  Throughout the initial rating period on appeal, the right leg radiculopathy manifested no more than moderate incomplete paralysis.

6.  Throughout the initial rating period on appeal, the Veteran's right knee disability has been manifested by complaints of pain, difficulty walking or standing for prolonged periods, and occasional instability, as well as the need to use a cane to ambulate; objective findings included flexion to no worse than 70 degrees even with pain and following repetition, extension to no worse than 0 degrees even with pain and following repetition, x-ray studies that were negative for arthritis, no ankylosis, no meniscal abnormalities, and negative ligament testing.

7.  Throughout the initial rating period on appeal, the Veteran's atypical chest pain has manifested intermittent chest pain of non-cardiac origin requiring him to sit down, and objective findings have included no signs of muscle injury.   

8.  Throughout the initial rating period on appeal, the Veteran's antral gastritis has manifested pain controlled by daily medication, with symptoms occurring several times per year.  

9.  Throughout the initial rating period on appeal, the Veteran's chronic sinusitis was manifested by between three and six non-incapacitating episodes per year characterized by pain and headaches, and no incapacitating episodes or antibiotic treatment.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a left knee disability have been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2015). 

2.  The criteria for service connection for headaches have not been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2015). 


3.  The criteria for service connection for dizzy spells are not met.  38 U.S.C.A. §§ 101, 1101, 1110, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

4.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 20 percent disability rating for a back disability have been met for the entire initial rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5242 (2015); VAOPGCPREC 9-98.

5.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 20 percent disability rating for the right lower extremity radiculopathy have been met for the entire initial rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.123, 4.124a, Diagnostic Code (DC) 8526 (2015).  

6.  The criteria for a disability rating in excess of 10 percent for the right knee disability have not been met for any part of the initial rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5299-5024, 5260 (2015).

7.  The criteria for a disability rating in excess of 10 percent for atypical chest pain have not been met for any part of the initial rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.73, Diagnostic Codes (DC) 5399-5321 (2015).

8.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 10 percent disability rating for antral gastritis have been met for the entire initial rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.113, 4.114, Diagnostic Code (DC) 7307 (2015).


9.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 10 percent disability rating for chronic sinusitis have been met for the initial rating period on appeal prior to May 2, 2012.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.97, Diagnostic Code (DC) 6513 (2015).

10.  The criteria for a disability rating in excess of 10 percent for chronic sinusitis have not been met for any part of the initial rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.97, Diagnostic Code (DC) 6513 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  

The conditions at issue are not any of the "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.309(b) (requiring continuity of a condition after service if chronicity is not found in service) does not apply to this case.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).


Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).



					[CONTINUED ON NEXT PAGE]

Service Connection for Left Knee Disability

The Board finds that the evidence is at least in equipoise as to whether the Veteran's current left knee disability was incurred during active service and/or caused or aggravated by his service-connected disabilities.    

Turning to the evidence of record, service treatment records are silent as to any left knee problems.  Following separation from service, during an October 2009 Psychological Evaluation conducted for the purpose of determining eligibility for Social Security Disability benefits, the Veteran reported bilateral knee pain of fifteen years' duration.  

In a February 2016 affidavit, the Veteran stated that, due to his service-connected right knee disability, he compensated by putting weight on his left leg, and that, as a result, he now experienced pain and discomfort in his left knee.  

The Veteran submitted a May 2016 letter from a private orthopedist, Dr. F., who opined that it is at least as likely as not that his left knee disability is directly related to an in-service injury or event.  The doctor noted that the Veteran reported a long history of left knee pain dating back to his military service as a tanker.  He had also reported that he injured both knees when he was involved in a tank accident in August 1986, although service treatment records only document right knee problems.  However, Dr. F. noted that his history of anterior left knee trauma was supported by the presence of healed scars over the anterior portion of the left knee.  This scarring was also noted in a June 2010 VA examination report.  Dr. F. diagnosed patellofemoral syndrome of the left knee with likely arthritic changes.  The doctor further noted that the symptomatic right knee condition had led to an antalgic gait or limp that had likely further contributed to the left knee condition, in that the Veteran has compensated for his right knee by putting more weight on the left leg.  There are no contrary opinions of record regarding the etiology of the left knee disability.       



Based on the foregoing, the Board finds that the evidence is, at minimum, in equipoise as to whether the Veteran's current left knee disability is related to either his active service or to his service-connected disabilities.  As such, the benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for a left knee disability is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Service Connection for Headaches

The Veteran contends that he has headaches that began during active service.  After a review of all the evidence of record, lay and medical, the Board finds that his headaches are a symptom of his service-connected sinusitis and are contemplated by the rating criteria for his sinusitis; therefore, he is already being compensated for his headaches.  See 38 C.F.R. § 4.97, DC 6513.  Moreover, the weight of the evidence demonstrates that his vascular headaches are not etiologically related to the sinus headaches he experienced during active service.  

The service treatment records show that the Veteran experienced some episodes of headaches during active service.  He checked "yes" next to "frequent or severe headaches" on his Report of Medical History at an August 1979 annual examination.  An examination report dated in September 1979 noted continued headaches around the eyes.  Finally, at the June 1989 separation examination, the Veteran reported frequent or severe headaches on his Report of Medical History.  The examining clinician noted that he had experienced headaches one month prior, that they were not chronic, and that he did not have any problem currently.  Moreover, the clinician noted that the headaches were never examined or treated.

Following separation from active service, in July 2006, the Veteran reported a history of headaches.  Then, in June 2009, he complained of recurring headaches and requested medication.  

He was afforded a VA examination in November 2009, at which he reported that his last headache was two years prior.  He stated that he had never been treated for headaches, but that, when they occurred, he was unable to do anything for twenty minutes.  He also reported photosensitivity.  The VA examiner diagnosed headaches secondary to his service-connected chronic sinusitis, noting that the Veteran was treated for sinus drainage, and opined that it is at least as likely as not that his headaches are caused by or a result of sinus drainage which was present in the military.  

The Veteran was afforded another VA examination in May 2012, during which he reported that since his blood pressure medication was changed, he had experienced fewer headaches.  He reported no symptoms or aura other than the headache itself, and the duration of the headaches were less than one day, occurring every two months.  The VA examiner diagnosed vascular headaches and opined that they were not related to the headaches he experienced during active service.  The examiner explained that the Veteran has high blood pressure and it was found that his medication was causing his headaches; once the medication was changed, his headaches decreased.  The examiner further explained that high blood pressure can cause autoregulation in the blood vessels, which leads to constriction of the blood vessels, which causes headache symptoms.  

In sum, the overwhelming preponderance of the competent medical evidence demonstrates that the Veteran's vascular headaches are related to non-service-connected high blood pressure, and that the headaches that began during active service are a symptom of his service-connected sinusitis and, therefore, he is already receiving compensation for them as headaches are a part of the rating criteria for sinusitis.  

The Board acknowledges the Veteran's belief that his current headaches are a disability distinct from his sinusitis that began during active service.  However, his statements alone do not establish a diagnosis or medical nexus.  Indeed, while the Veteran is competent to provide evidence regarding matters that can be perceived by the senses, he is not shown to be competent to render medical opinions.  See Jandreau; see also Barr, 21 Vet. App. 303 (lay testimony is competent to establish the presence of observable symptomatology).  As such, as a lay person, he is without the appropriate medical training and expertise to offer an opinion on a medical matter, including the etiology or causation of a specific disability.  The question of causation, in this case, involves a complex medical issue that the Veteran is not competent to address.  Jandreau.

The November 2009 and May 2012 VA examiners have expertise, education, and training that the Veteran is not shown to have.  As such, their etiology opinions are afforded more weight.  They are adequate opinions and the most probative evidence of record.  Notably, there are no contrary competent medical opinions of record.

Based on the evidence of record, the weight of the competent evidence demonstrates that the headaches the Veteran experienced during active service are related to his service-connected sinusitis, and that a separate grant of service connection is not warranted, as the rating schedule for sinusitis specifically contemplates headaches.  Moreover, the weight of the evidence demonstrates no relationship between the Veteran's vascular headaches and his military service.  Therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for headaches.  

For these reasons, the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Dizzy Spells

Next, the Veteran contends that he has dizzy spells which are related to active service.  He has not made any more specific contentions regarding this claim.  

After a review of all of the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran does not have any current disability manifested by dizzy spells.  

Service treatment records indicate that he experienced a single episode of light-headedness that resolved prior to separation.  Namely, at the June 1989 separation examination, the Veteran checked "yes" next to "dizziness or fainting spells" on his Report of Medical History.  The examining clinician noted that he had experienced light-headedness during drill sergeant school one-and-a-half years ago.  No current diagnosis was rendered.  

Additional evidence indicating that dizzy spells were not chronic during active service is the August 1979 annual examination report indicating that the Veteran checked "no" next to "dizziness or fainting spells" on his Report of Medical History.  

In sum, the service treatment records show a single episode of light-headedness that resolved prior to separation, and the Veteran did not experience chronic dizzy spells during active service, nor was he diagnosed with any underlying disability manifested by dizzy spells during active service.  

Post-service treatment records are also entirely negative for any report, treatment, findings, or diagnoses of any disability manifested by dizzy spells.  Indeed, the Veteran specifically denied symptoms of dizziness on two separate occasions in August 2006 and again in December 2006.  

In sum, the overwhelming preponderance of the evidence demonstrates no current disability manifested by dizzy spells.  

Regarding the Veteran's statements that he has a current disability manifested by dizzy spells, the Board recognizes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson, 581 F.3d at 1316 (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  However, while the Veteran is competent to provide his lay description of symptoms, such as dizziness, he is not competent to determine whether these symptoms constitute a residual disability of an event that occurred during active service.  Such a diagnosis and finding of medical etiology requires specific medical knowledge and training.  See Rucker, 10 Vet. App. at 74 (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).    

Without a showing of residual disability resulting from the single episode of light-headedness documented during active service, the claim for service connection must be denied.  "Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability . . . in the absence of a proof of present disability there can be no claim."  Brammer, 3 Vet. App. at 225.  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, where the overall record fails to support a current disability, as is the case here, that holding would not apply.

Because a current disability has not been shown by competent evidence, the Board does not reach the additional question of the relationship of the claimed dizzy spells and active service.  

Therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for dizzy spells, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Disability Rating Laws and Regulations

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

As above, in rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson, 7 Vet. App. at 39-40; Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker, 10 Vet. App. at 74; Layno, 6 Vet. App. at 469; see also Cartright, 2 Vet. App. at 25 ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno; 38 C.F.R. § 3.159(a)(2).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean, 13 Vet. App. at 448-9.  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom, 12 Vet. App. at 187; Hernandez-Toyens, 11 Vet. App. at 382; see also Claiborne, 19 Vet. App. at 186 (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller, 11 Vet. App. at 348.

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris, 203 F.3d at 1350-51 (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski, 19 Vet. App. at 177 (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal, 5 Vet. App. at 461 (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

Also as above, when all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales, 218 F.3d at 1380-81; Timberlake, 14 Vet. App. at 128-30.

Higher Initial Rating for Back Disability and Right Leg Radiculopathy

The November 2009 rating decision on appeal granted service connection for a back disability and assigned an initial noncompensable disability rating under the provisions of 38 C.F.R. § 4.71a, DC 5242.  During the course of this appeal, in an October 2012 rating decision, the RO assigned a higher 10 percent disability rating, effective from June 21, 2010.  In addition, the RO assigned a separate 10 percent rating for right lower extremity radiculopathy associated with the service-connected back disability, effective from June 14, 2010, under the provisions of 38 C.F.R. § 4.124a, DC 8526.  

The Veteran contends that he is entitled to higher ratings due to constant, severe back pain, rated at a 9 or 10 out of 10 in severity, resulting difficulty sitting or standing for more than a short amount of time, and that the back and right leg disabilities prevent him from working (see February 2016 affidavit).       

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the Spine provides a 
10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range-of-motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is provided for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range-of-motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is provided for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2) (See also Plate V) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range-of-motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range-of-motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range-of-motion.

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range-of-motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range-of-motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range-of-motion is normal for that individual will be accepted.

Note (4) instructs to round each range-of-motion measurement to the nearest five degrees.

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a. 

The Diagnostic Codes for the spine are as follows: 5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability; 
5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also DC 5003); 5243 Intervertebral disc syndrome.

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range-of-motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  38 C.F.R. § 4.59.

As noted above, the Veteran's radiculopathy has been evaluated under DC 8526.  Under this diagnostic code, 10, 20, and 30 percent disability ratings are assigned when incomplete paralysis of the femoral nerve is mild, moderate, and severe, respectively.  A 40 percent disability rating is assigned for complete paralysis of the femoral nerve with paralysis of the quadriceps extensor muscles.  38 C.F.R. § 4.124a, Diagnostic Code 8526. 

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves.

The Board notes that words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be just.  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Rather, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6.

Reviewing the evidence most relevant to the rating period on appeal, during an October 2009 Psychological Evaluation conducted for the purpose of determining eligibility for Social Security Disability benefits, the Veteran reported that his back problem had significantly worsened since 2006, and that he was unable to work a full week at a steady pace without taking many breaks due to back pain.  He reported that he was unable to stand for long periods of time, and rated his back pain at a 9 out of 10 in severity, describing it as feeling as though someone was twisting a knife in his back.

He was afforded a VA examination in November 2009.  He reported low back pain which flared with standing, walking, sitting, straight lifting, and bending at a level of 9 out of 10 in severity.  Medication did not help.  He stated that he did not use a mechanical aid, and denied any incapacitating episodes over the last 12 months.  He stated, however, that his back pain interfered with getting a job because he could not stand, lift, bend, or sit for a long period of time.  In addition, he stated that the back pain interfered with activities of daily living because he could not walk long distances or go fishing.  Examination of the lumbosacral spine revealed normal curvature, and the Veteran had no difficulty getting onto the examination table.  He performed left leg raising to 45 degrees and right leg raising to 30 degrees with pain at 30 degrees.  Forward flexion of the spine was to 90 degrees with pain at 60 degrees.  Extension was to 30 degrees with no pain; bilateral lateral flexion was to 30 degrees with pain at 30 degrees; and bilateral lateral rotation was to 30 degrees with pain at 30 degrees.  Repetition produced increased pain, weakness, lack of endurance, fatigue, and incoordination, with right leg raising to 30 degrees, forward flexion limited to 60 degrees, bilateral lateral flexion to 30 degrees, and bilateral lateral rotation to 30 degrees.  An x-ray study revealed mild multilevel degenerative disc disease of the lumbosacral spine, which was the diagnosis given by the examiner.

A January 2010 Consultation Report written for the Social Security Administration (SSA) indicates that the Veteran reported that, after the in-service tank accident, his low back pain gradually got better and he kept working, but then got worse about two years prior.  He stated he did not have any pain while resting, though after sitting for an hour or two he had to get up and move around.  He said he could not stand for more than five minutes, carry weights of more than 25 pounds, and could not bend forward.  While sitting in a recliner, he stated he was fairly comfortable.  He denied any history of radiation of low back pain to the extremities.  He described the pain as burning, sharp, and aching at times, and of moderate severity, but said it could get worse during certain activities.  He stated that his back pain prevented him from doing some of his daily activities.  On examination, the spine was of normal curvature and nontender.  He was able to bend forward, squat, and tiptoe walk.  Flexion was to 75 degrees, extension was to 15 degrees, and lateral bending and rotation were normal.  The clinician noted that physical examination did not show any significant mobility or functional impairment, and diagnosed persistent low back pain of long duration.

The Veteran was afforded another VA examination in June 2010.  He reported increasing pain since his last VA examination, as well as decreasing range of motion.  He reported chronic pain at a level of five out of ten, with flare-ups to a nine occurring daily and lasting up to twelve hours.  During flare-ups, the Veteran stated that he required a rest of one to two hours.  He reported radiation to the right lower extremity to the knee.  The VA examiner noted that he had had no incapacitating episodes in the last twelve months according to his medical records.  He had stiffness, fatigue, weakness, decreased motion, and numbness in the right lower extremity.  He ambulated six yards with a mild right limp, using a right-handed cane, and out-toeing bilaterally.  He used a cane as needed.  He stated he could walk no longer than fifteen minutes, and had difficulty on first rising from a sitting position or from lying down.  During eating, grooming, and bathing, the Veteran stated it was difficult to stand for the appropriate time.  Palpation did not elicit tenderness.  Forward flexion was to 90 degrees with pain at 90 degrees; extension was to 30 degrees with pain at 30 degrees; bilateral lateral flexion was to 30 degrees with pain at 30 degrees; and bilateral lateral rotation was to 30 degrees.  Repetitions of range of motion showed decreased forward flexion to 70 degrees.  Increasing pain, fatigue, and lack of endurance were the noted DeLuca criteria.  Neurological reflexes were decreased in the bilateral knees, and vibratory and monofilament testing was intact in the upper and lower extremities.  Straight leg raises were positive at 20 degrees on the left and 30 degrees on the right.  The VA examiner diagnosed mild degenerative disk disease of the lumbosacral spine and stated that it would impact any physical employment that would require significant walking or lifting, but that there would be minimal to no impact on sedentary employment.

A June 2011 SSA Disability Determination and Transmittal indicates that the SSA determined the Veteran to be disabled from work effective September 13, 2009, with a primary diagnosis of disorders of the back and secondary diagnosis of osteoarthrosis and allied disorders.  

The Veteran was afforded another VA examination in May 2012.  The VA examiner diagnosed degenerative disc disease, lumbar spinal stenosis, and right leg radiculopathy at L3-L4.  The Veteran reported low back pain with right leg numbness with prolonged standing.  He denied flare-ups.  Flexion was to 85 degrees with pain at 85 degrees; extension was to 30 degrees with pain at 30 degrees; right lateral flexion was to 25 degrees with pain at 25 degrees; left lateral flexion was to 30 degrees with no pain; right lateral rotation was to 30 degrees with pain at 30 degrees; and left lateral rotation was to 30 degrees with pain at 30 degrees.  After three repetitions, only left lateral rotation was additionally limited to 25 degrees.  Functional loss included pain on movement and interference with sitting, standing, and weight bearing.  There was no guarding or muscle spasm.  Muscle strength was 5 out of 5.  Reflexes were normal.  Sensory examination was decreased in the right thigh and knee, but was otherwise normal.  Straight leg raise was positive bilaterally.  Symptoms of radiculopathy included moderate paresthesias in right leg and moderate numbness in right leg.  The VA examiner stated that there was involvement of the L2-L4 nerve roots (femoral) on the right side, and diagnosed mild radiculopathy of the right lower extremity.  It was noted that the Veteran used a cane constantly.  The VA examiner opined that the back disability did not affect his ability to work.

The Veteran was afforded another VA examination in January 2015.  He reported constant low back pain that was increased with standing on his feet or washing dishes.  He also reported daily radiating pain and numbness to the bilateral lower extremities, especially the right leg, and stiffness.  He denied flare-ups.  Flexion was to 60 degrees; extension was to 20 degrees; bilateral lateral flexion was to 30 degrees; and bilateral lateral rotation was to 30 degrees.  There was pain noted on examination in all directions.  The Veteran was able to perform three repetitions with no additional loss of function or range of motion.  The VA examiner stated that pain significantly limited functional ability with repeated use over period of time.  In terms of range of motion, the VA examiner stated that pain limited flexion to 50 degrees; extension to 20 degrees; right lateral flexion to 20 degrees; left lateral flexion to 30 degrees; right lateral rotation to 20 degrees; and left lateral rotation to 30 degrees.  Muscle strength was 5 out of 5.  Reflexes were normal.  Straight leg raise was negative bilaterally.  Sensory examination was normal.  The Veteran had mild intermittent pain and mild paresthesias in the right leg, but no signs of radiculopathy in the left leg.  The VA examiner diagnosed mild right lower extremity radiculopathy, noting that he had mild incomplete paralysis of the right femoral nerve.  There was no ankylosis of the spine.  The VA examiner opined that the back disability would affect the Veteran's ability to work due to pain, increased pain with prolonged walking more than a quarter mile, and difficulty with heavy lifting and carrying.  With regard to the right leg radiculopathy, the VA examiner opined that it would also affect his ability to work due to pain.  

The Veteran submitted a May 2016 report from Dr. F., a private orthopedist.  Dr. F. diagnosed lumbar degenerative disc disease with radiculopathy to the right lower extremity.  Dr. F. noted that since January 2012, the Veteran's back disability had limited him to the point where he could not function at least one day per week or a total of 52 days per year.  Given his corresponding right lower extremity radiculopathy and loss of motion, Dr. F. opined that the Veteran's statement that his condition was at times incapacitating was reasonable and medically supported.  Dr. F. further noted that, while his low back condition impacted his function from 2008 to 2012, the incapacitating episodes worsened in January 2012.  The doctor stated that the appropriate VA disability rating for the severity of his low back condition was best represented by incapacitating episodes rather than range of motion.  Dr. F. stated that a medically appropriate description of incapacitation is the inability to perform activities of daily living, and that VA's definition that incapacitation requires bedrest prescribed by a physician was medically inappropriate because prolonged bedrest would not be within the standard of care treatment for a chronic lumbar condition.  Given a medically appropriate definition of incapacitation and the formula in 38 C.F.R. § 4.71a, Dr. F. opined that, beginning in January 2012, the Veteran's back disability would correspond to a 60 percent rating consistent with incapacitating episodes having a total duration of at least six weeks during the past twelve months.  

With regard to the Veteran's right leg radiculopathy, Dr. F. stated in his May 2016 report that it was best described as moderate in severity since at least 2010.  Dr. F. noted that the Veteran described low back pain that radiated to his right foot and caused numbness and weakness, and stated that his right leg gave out at times.  Further, the May 2012 VA examiner noted that the Veteran experienced moderate paresthesia and numbness in the right leg, and that he used a cane constantly to ambulate.

Based upon these findings and the lay evidence of record, resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence is at least in equipoise as to whether the assignment of an increased rating of 20 percent for the back disability is warranted for the entire initial rating period on appeal.    

As noted above, in order to be eligible for a disability rating in excess of 10 percent, the evidence must demonstrate forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, combined range-of-motion of the thoracolumbar spine not greater than 120 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, or incapacitating episodes of intervertebral disc syndrome of at least 2 weeks in duration.  38 C.F.R. § 4.71a, DCs 5235-5243.

Here, at the November 2009 VA examination, after repetition, flexion was limited to 60 degrees.  In addition, the January 2015 VA examiner noted that pain limited flexion to 50 degrees.  As noted above, painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98.  

The Board acknowledges that there is significant evidence against this claim.  For instance, at the June 2010 VA examination, flexion was to 70 degrees even with pain and after repetition, and at the May 2012 VA examination, flexion was to 85 degrees even with pain and after repetition, weighing against a grant of a higher initial rating.  

However, throughout the course of this appeal, the Veteran has consistently reported constant, severe pain, and requires the use of a cane to ambulate.  In addition, the Veteran has stated that he experiences severe flare-ups with excruciating pain, during which he is incapacitated from performing any activity, as noted in Dr. F's May 2016 report.  Resolving reasonable doubt in favor of the Veteran, the Board finds that a higher, 20 percent, disability rating is warranted for the entire initial rating period on appeal. 
  
The Board has considered whether an even higher initial disability rating in excess of 20 percent is warranted under DC 5243 based on incapacitating episodes.  As previously mentioned, DC 5243 deals with IVDS.  In order to meet the criteria for the next higher, 40 percent, disability rating under DC 5243, the evidence must show that a physician ordered bed rest to treat the disorder.  In this case, although the Veteran has reported incapacitating episodes due to his back pain, during which time he cannot perform any activity, there are no physician's orders or other evidence in the claims file that the Veteran's doctors prescribed bed rest; therefore, he does not meet the criteria for a higher rating under DC 5243 for any part of the initial rating period on appeal.  Despite Dr. F.'s report stating that incapacitating episodes should be defined differently than is found in VA regulations, the Board is bound by those regulations.  

The Board has also considered whether any other diagnostic codes might serve as a basis for an increased rating.  In this regard, DC 5003 addresses degenerative arthritis.  However, in this case, the maximum evaluation possible under DC 5003 is 10 percent, as only one major joint or group of minor joints is involved in this claim.  Therefore, it does not allow for a higher evaluation.  DC 5238 is potentially applicable as it addresses spinal stenosis.  However, disabilities evaluated under this code are evaluated under the General Rating Formula for Diseases and Injuries of the Spine, as discussed above.  Disabilities evaluated under DCs 5235, 5236, 5237, 5239, 5240, and 5241 are not applicable; even if they were, disabilities under these codes are evaluated under the General Rating Formula for Diseases and Injuries of the Spine, as discussed above.  There are no other applicable codes available for consideration.  

In denying an even higher initial disability rating in excess of 20 percent, the Board has considered the Veteran's statements that his back disability is worse, as well as his report of flare-ups of pain, instability to walk or stand for prolonged periods, and his use of a cane to ambulate.  While he is competent to provide evidence regarding matters that can be perceived by the senses, he is not shown to be competent to render medical opinions regarding whether his symptoms meet the next higher rating criteria under VA regulations.  

Such competent evidence concerning the nature and extent of the Veteran's back disability has been provided by the medical personnel who have examined him during the current appeal.  The medical findings (as provided in the examination reports and clinical records) directly address the criteria under which this disability is evaluated. 

The specific clinical measures of ranges of motion, including examiners' findings and opinions regarding additional limitations of motion due to such factors, have been weighed and considered by the Board.  Such specific measures and findings are of more probative value in determining specific ranges of motion than are general histories or general descriptions of symptoms of pain or limitations, such as this Veteran's report of pain and limitation of function.  

Thus, the overall evidence does not show that pain or other factors have resulted in additional functional limitation or limitation of motion (flexion limited to 30 degrees or less, favorable ankylosis of the thoracolumbar spine, or incapacitating episode of at least four weeks, etc.) such as to enable a finding that the disability picture more nearly approximates the next-higher, 40 percent, rating under the General Rating Formula for Diseases and Injuries of the Spine for the any part of the rating period on appeal.  

Despite the Veteran's contention of a debilitating back disability, the 20 percent disability rating for the back disability assigned herein indicates a significant impact on his functional ability.  Such a disability evaluation assigned by VA recognizes his painful motion, indicating very generally a 20 percent reduction in his ability to function due to his back disability.  The critical question in this case, however, is whether the problems he has cited meet an even higher level under the rating criteria.  For reasons cited above, the Board finds they do not.  Indeed, as discussed above, there is significant evidence against the assignment of a 20 percent disability rating, but the Board has afforded reasonable doubt in favor of the Veteran.  

The Board has also contemplated whether any separate evaluations are applicable here for additional disability associated with the service-connected back disability.  The Veteran has already been awarded service connection for right lower extremity radiculopathy (the rating of which is discussed below).  With regard to the left leg, the Board notes that, at the January 2015 VA examination, the Veteran reported daily radiating pain and numbness to the bilateral lower extremities, greater on the right side.  However, the VA examiner noted that sensory examination was intact and that there were no signs or symptoms of radiculopathy on examination of the left leg.  No other physician, including Dr. F., has diagnosed or found signs of left leg radiculopathy.  Therefore, the Board finds that the weight of the evidence is against a separate rating for left leg radiculopathy at this time.     


For these reasons, the Board finds that a 20 percent disability rating, but no higher, is warranted for the back disability for the entire initial rating period on appeal.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

Turning to analysis of the rating for right leg radiculopathy, after reviewing the evidence of record, lay and medical, the Board finds that the evidence is at least in equipoise as to whether a 20 percent rating is warranted for the entire initial rating period on appeal.  

Namely, the evidence supports a finding of moderate incomplete paralysis of the femoral nerve, which is the criterion for a 20 percent disability rating under DC 8526.  For instance, at the June 2010 VA examination, the Veteran reported experiencing symptoms of stiffness, fatigue, weakness, decreased motion, and numbness in the right lower extremity, and ambulated with a limp.  The May 2012 VA examiner noted that the Veteran had moderate paresthesias and moderate numbness in the right leg, and this assessment was reiterated by Dr. F. in his May 2016 report.    

The Board acknowledges that the January 2015 VA examiner assessed only mild radiculopathy of the right leg and noted that the right leg pain was intermittent.  However, the Board has resolved reasonable doubt in favor of the Veteran in finding that a 20 percent disability rating is warranted for the entire initial rating period on appeal.      

The Board has considered whether any other diagnostic codes would allow for an even higher disability rating.  However, all of the other diagnostic codes relevant to the Veteran's right lower extremity radiculopathy (DCs 8520 through 8530) use the same criteria of mild, moderate, and severe incomplete paralysis, and none provide for higher than a 20 percent rating for moderate incomplete paralysis; therefore, none of them would allow for an even higher rating.  


Moreover, in reaching the determinations above, the Board has considered the Veteran's statements that his right leg radiculopathy is worse.  As discussed above, while he is competent to provide evidence regarding matters that can be perceived by the senses, he is not shown to be competent to render medical opinions regarding whether his symptoms meet the next higher rating criteria under VA regulations.  

Such competent evidence concerning the nature and extent of the Veteran's right leg radiculopathy has been provided by the medical personnel who have examined him during the current appeal.  The medical findings (as provided in the examination reports and clinical records) directly address the criteria under which this disability is evaluated. 

The specific clinical tests, including examiners' findings and opinions regarding neurological deficits, muscle strength, reflexes, gait analysis, etc., have been weighed and considered by the Board.  Such specific measures and findings are of more probative value in determining the severity of disability than are general histories or general descriptions of symptoms of pain or limitations, such as this Veteran's report of pain and numbness.  

Thus, the overall evidence does not show that paralysis or other factors have resulted in additional functional limitation such as to enable a finding that the disability picture more nearly approximates the next higher disability rating under the rating criteria for the right lower extremity radiculopathy for the any part of the initial rating period on appeal.  

Despite the Veteran's contention of debilitating right leg radiculopathy, the current disability rating indicates a significant impact on his functional ability.  The 20 percent disability evaluation assigned herein recognizes his leg pain and numbness, indicating very generally a 20 percent reduction in his ability to function due to his right leg disability.  The critical question in this case, however, is whether the problems he has cited meet the next highest level under the rating criteria.  For reasons cited above, the Board finds they do not.


In sum, the evidence demonstrates moderate incomplete paralysis, and a 20 percent disability rating is warranted for the entire initial rating period on appeal.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Higher Initial Rating for Right Knee Disability

Service connection for patellofemoral syndrome of the right knee was granted in the November 2009 rating decision on appeal.  An initial 10 percent disability rating was assigned under the provisions of 38 C.F.R. § 4.71a, DC 5299-5024.  

When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  According to the policy in the Rating Schedule, when a disability is not specifically listed, the Diagnostic Code will be "built up," meaning that the first two digits will be selected from that part of the schedule most closely identifying the part of the body involved, and the last two digits will be "99."  38 C.F.R. § 4.27.  The hyphenated DC 5299-5024 references an unlisted knee condition comparable to tenosynovitis.  38 C.F.R. §§ 4.20, 4.21.

The diagnostic codes relevant to the knee disability are 5003, 5010, and 5257-5261.  The VA General Counsel has interpreted that a veteran who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257.  See VAOPGCPREC 23-97.  Likewise, the VA General Counsel has also interpreted that, when X-ray findings of arthritis are present and a veteran's knee disability is evaluated under DC 5257, the veteran would be entitled to a separate compensable evaluation under DC 5003 if the arthritis results in limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.  

Furthermore, to warrant a separate rating for arthritis based on X-ray findings and limited motion under DCs 5260 or 5261, the limited motion need not be compensable but must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  

DC 5010 is for arthritis due to trauma, substantiated by X-ray findings and provides for rating as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010.  As discussed above, DC 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200, etc.).  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.

The Veteran contends that he is entitled to a higher initial disability rating for his right knee disability based on symptoms of pain and interference with sitting, standing, and walking.  

Turning to the evidence most relevant to the rating period on appeal, the Veteran was afforded a VA examination in November 2009.  He reported that his knee became stiff with prolonged sitting or driving.  He also reported flare-ups which occurred every couple of weeks, during which the pain was at a level of 5 out of 10.  He used Tylenol, which helped.  He stated that the right knee pain interfered with activities of daily living because he could not drive for long periods of time.  He stated that it sometimes it locked up, but denied swelling.  On examination, there was crepitus, but no increased heat, redness, or tenderness.  Flexion was to 140 degrees with pain at 120 degrees, and extension was to 0 degrees.  Repetition of range of motion testing produced increased pain, weakness, lack of endurance, fatigue, and incoordination, with flexion limited to 120 degrees.  Ligaments were stable.  An x-ray study did not reveal any arthritis.  The VA examiner diagnosed patellofemoral syndrome of the right knee, and noted that the pain in the right knee would not interfere with getting a job by history.



A January 2010 Consultation Report written for the SSA indicates that the Veteran reported intermittent aches in both knees and that his knee range of motion was normal (0 to 150 degrees).  

The Veteran was afforded another VA examination in June 2010.  He reported intermittent pain in right knee at a level of 6 or 7 out of 10, occurring 2 to 3 times per week and lasting 2 to 3 hours.  In addition, he reported weakness, stiffness, instability or giving way, and lack of endurance.  He denied deformity, effusion, dislocation, or locking.  Flare-ups were not discussed as the pain was reported as being intermittent.  He had not had any incapacitating episodes in the last year.  He used a cane as needed for his back and knee when they were worse.  Aggravating factors included sitting more than one hour, walking greater than 15 minutes, standing more than five minutes, climbing stairs, bending, and lifting greater than 10 to 15 pounds.  He reported increased difficulty with standing.  Palpation did not appear to elicit tenderness.  Active flexion was to 90 degrees with pain at 70 degrees.  Extension was to 0 degrees.  The knee was stable, with negative medial and lateral collateral ligament testing, negative Lachman, and negative McMurray.  Repetitions of range of motion exercises showed increasing pain, fatigue, and lack of endurance, and decreased flexion to 70 degrees.  The VA examiner stated the right knee disability would have minimal impact on physical employment and no impact on sedentary employment.

At the May 2012 VA examination, the Veteran denied flare-ups.  Flexion was to 130 degrees with pain at 90 degrees, extension was to 0 degrees with no pain.  After three repetitions, flexion was to 70 degrees and extension remained at 0 degrees.  Functional loss included pain on movement and interference with sitting, standing, and weight bearing.  Muscle strength was 5 out of 5.  Ligament stability was normal.  There was no patellar subluxation or dislocation, and no meniscal conditions.  The VA examiner stated the knee disability did not affect the Veteran's ability to work.

In a February 2016 affidavit, the Veteran rated his right knee pain at a 9 to 10 out of 10.  He described the knee pain as a shooting pain that never quite subsided, and stated that the exact severity of the pain was dependent on how much he moved, as well as on the weather.  When it was cold or raining, the pain and stiffness in his knee both increased.  He further stated that the range of motion in his knee was extremely limited, and that he experienced great difficulty bending his knee.  Although he had a knee brace, he had difficulty using it when he walked.  Instead, he used a cane so that he could bend his knee as much as he was able.  He estimated that he could stand for less than five minutes before he started to feel pain in his knee, and that he could only walk about one block before needing to take a rest.

In his May 2016 report, Dr. F. opined that the 10 percent disability rating for the right knee was insufficient.  In addition to patellofemoral syndrome, Dr. F. opined that, given his symptoms, he likely also had patellofemoral arthritis, noting the June 2010 MRI of the right knee that showed soft tissue calcification within the joint, which was consistent with a degenerative arthritic condition.  The Veteran currently described ongoing, progressively worsening, right knee pain and instability that impacted his ability to ambulate.  He required the use of a cane whenever he was on his feet.

On the question of whether the Veteran is entitled to higher ratings for his bilateral knee disability, the Board notes that arthritis and limitation of motion, including motion limited by pain and other orthopedic factors indicated at 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca are to be rated as part of one disability.  See 38 C.F.R. § 4.71a, DCs 5014, 5003.  Instability of the knee, which does not include painful limitation of the knee as part of the rating criteria, is a distinct disability.  See VAOPGCPREC 23-97 and 9-98.  

As noted above, the right knee disability is rated as 10 percent disabling under DCs 5299-5024 for the entire initial rating period on appeal.  DC 5024 instructs that the disability is to be rated as degenerative arthritis under DC 5003.  Under that code, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (e.g., DCs 5260 and 5261), provided the limitation of motion is compensable; however, when limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic codes, DC 5003 provides that a rating of 10 percent is for application for each such major joint affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a compensable evaluation is only assigned when there is x-ray evidence of involvement of two or more major or minor joint groups.    

In this case, DC 5003 does not allow for a higher initial disability rating.  Although Dr. F. opined that the MRI findings of soft tissue calcification were consistent with arthritis, he stated that the Veteran likely had arthritis based on these findings.  This does not constitute a definitive diagnosis, but, rather, is speculative.  Moreover, x-ray studies of the right knee have consistently been negative for arthritis throughout the initial rating period on appeal.  Finally, since only one major joint is involved, a 10 percent rating is the maximum available under DC 5003.  Therefore, DC 5003 does not allow for an increased rating.   

The Board has considered whether any other diagnostic codes would allow for a higher initial disability rating.  DC 5260 contemplates impairment of the knee manifested by limitation of flexion.  Under DC 5260, where flexion is limited to 60, 45, 30, and 15 degrees, ratings of 0, 10, 20, and 30 percent, respectively, are assigned.  After a review of all the evidence, lay and medical, the Board finds that the evidence weighs against an increased rating under DC 5260.

In this case, as noted above, the evidence shows that the Veteran had flexion to no worse than 70 degrees at any time during the initial rating period on appeal, even with pain and after repetition, and with consideration that motion is limited at the point where pain sets in.  Thus, even taking the Veteran's painful motion into account, as the criteria for even a noncompensable rating under DC 5260 (limitation of flexion to 60 degrees) have not been met or more nearly approximated, the lay and medical evidence, which includes limitation of motion due to painful motion and other orthopedic factors, does not support an increased rating under DC 5260 for the knee disability for any part of the rating period on appeal.  The currently assigned 10 percent rating for the right knee disability accounts for the Veteran's painful motion and any additional limitation of motion during flare-ups, as the range of motion recorded during the initial rating period on appeal does not even meet the criteria for a noncompensable disability rating.  

The Board has considered whether any other diagnostic code would allow for a higher initial rating for the Veteran's knee disability, manifested by limitation of motion, pain, or other orthopedic factors such as weakness or fatigability.

DC 5261 contemplates impairment of the knee manifested by limitation of extension.  Where extension is limited to 5, 10, 15, 20, 30 and 45 degrees, ratings of 0, 10, 20, 30, 40, and 50 percent, respectively, are assigned.  In this case, the evidence shows that the Veteran had unlimited extension in the right knee throughout the rating period on appeal, even with pain and after repetition.  Such unlimited extension does not allow for a disability rating in excess of 10 percent under DC 5261, as it does not even meet the criteria for a noncompensable disability rating.  

Moreover, while the Board acknowledges VAOPGCPREC 9-2004, where it was held that a claimant who has both limitation of flexion and limitation of extension of the same leg must be rated separately under DCs 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg, the Board finds that separate ratings for right knee limitation of flexion and extension are not appropriate in this case.  Namely, although the Veteran has a 10 percent disability rating for the right knee based on limitation of flexion, his flexion and extension measurements do not even meet the criteria for noncompensable disability ratings under DCs 5260 and 5261 at any time during the rating period on appeal.  Therefore, the Board finds that the current 10 percent disability rating adequately compensates the Veteran for any loss in flexion as well as his limitation of extension, and a separate rating for limitation of extension.   

In considering whether higher ratings are warranted based on loss of motion under another diagnostic code, the Board finds that DC 5256 does not apply, as there is no evidence of knee ankylosis.  In addition, the evidence does not demonstrate that the Veteran has undergone a prosthetic replacement of the knee joint, so DC 5055 does not apply.    

Next, the Board has considered whether any other diagnostic code would allow for a higher initial rating for the Veteran's knee disability, manifested by instability.  DC 5257 contemplates impairment of the knee manifested by recurrent subluxation or lateral instability.  Where instability is severe, moderate and slight, disability evaluations of 30, 20, and 10 are assigned, respectively.  

The Veteran has reported occasional instability of his knee, as described above, and has stated he has to use a cane to ambulate due to his knee disability.  However, ligamentous laxity has not been found on examination at any time during the rating period on appeal.  At the 2009, 2010, and 2012 VA examinations, the knees were stable to ligament testing, providing highly probative medical evidence against the Veteran's statements of instability.  Thus, in light of the negative findings on ligament testing throughout the initial rating period on appeal, the criteria for an increased rating under DC 5257 have not been met.  

Further, for the foregoing reasons, the Board finds that a separate rating for knee instability is not warranted in this case.  The current 10 percent disability rating adequately compensates the Veteran for both his pain on motion and any instability of the knee, especially in light of his noncompensable limitation of flexion and extension and negative ligament testing at all three VA examinations.  Therefore, although separate ratings are allowable when both arthritis and instability are present if certain criteria are met (see VAOPGCPREC 23-97 and 9-98), the Board finds that the criteria for separate ratings for limitation of motion and instability are not met in this case.  Moreover, the Board again notes that x-ray studies have not demonstrated knee arthritis at any time.     

In further consideration of higher ratings for instability, DC 5259 contemplates symptomatic removal of semilunar cartilage (meniscus), but the Veteran has not undergone such a procedure.  DC 5258 contemplates dislocated semilunar cartilage (meniscus) with frequent episodes of locking, pain, and effusion into the joint, but the overwhelming evidence demonstrates no meniscal abnormalities in this case.  Therefore, the Board finds that the weight of the evidence is against a grant of a higher rating under DC 5258.  DCs 5262 and 5263 do not apply, as there is no evidence of malunion or nonunion of the tibia or fibula, and no evidence of genu recurvatum.  

The Board has considered the Veteran's statements that his right knee disability is worse, as well as his report of pain and limitation of his ability to walk and stand for prolonged periods.  While he is competent to provide evidence regarding matters that can be perceived by the senses, he is not shown to be competent to render medical opinions regarding whether his symptoms meet the next higher rating criteria under VA regulations.  

Such competent evidence concerning the nature and extent of the Veteran's knee disability has been provided by the medical personnel who have examined him during the current appeal.  The medical findings (as provided in the examination reports and clinical records) directly address the criteria under which this disability is evaluated. 

The specific clinical measures of ranges of motion, including examiners' findings and opinions regarding additional limitations of motion due to such factors, have been weighed and considered by the Board.  Such specific measures and findings are of more probative value in determining specific ranges of motion than are general histories or general descriptions of symptoms of pain or limitations, such as this Veteran's report of pain and limitation of function.  

Thus, the overall evidence does not show that pain or other factors have resulted in additional functional limitation or limitation of motion (flexion limited to 30 degrees, extension limited to 15 degrees, etc.) such as to enable a finding that the disability picture more nearly approximates a disability rating in excess of 10 percent under the rating criteria for the right knee disability for any part of the initial rating period on appeal.  

As above, despite the Veteran's contention of a debilitating knee disability, the current 10 percent disability rating for the right knee disability indicates a significant impact on his functional ability.  Such a disability evaluation assigned by VA recognizes his painful motion, indicating very generally a 10 percent reduction in his ability to function due to his knee disability.  The critical question in this case, however, is whether the problems he has cited meet the next highest level under the rating criteria.  For reasons cited above, the Board finds they do not.  

For these reasons, the Board finds that the weight of the evidence is against an initial rating in excess of 10 percent for the right knee disability.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Higher Initial Rating for Chest Pain

Service connection for atypical chest pain, resulting from an in-service chest contusion, was granted in the November 2009 rating decision on appeal.  An initial 10 percent disability rating was assigned under the provisions of 38 C.F.R. § 4.73, DCs 5399-5321.  

The Veteran contends that he is entitled to a higher initial disability rating because he occasionally develops chest pain or tightness and has to sit down, affecting his ability to work.  

In this case, a hyphenated diagnostic code was used because the rating schedule does not provide a specific diagnostic code for chest pain, so the Veteran's atypical chest pain has been rated analogously under DC 5321 for an injury to Muscle Group XXI, the muscles of respiration of the thoracic muscle group.  

Under DC 5321, a slight injury warrants a noncompensable evaluation.  A moderate injury warrants a 10 percent rating.  A moderately severe or severe injury warrants a 20 percent rating.  38 C.F.R. § 4.73.

Muscle group damage is categorized as mild, moderate, moderately severe, and/or severe, and evaluated accordingly.  38 C.F.R. § 4.56.  Disability of a muscle group is based on impaired joint motion and its ability to perform its full work.  Principal symptoms are weakness, fatigability, coordination, swelling, deformity, and atrophy.  The principal factors are impairment of delicate coordination, strength of scar bound muscles, and lowering of fatigue threshold.  Skin scars are incidental and negligible but allow for envisaging the whole track of the missile, including any bony or nerve involvement.  It is the deep intra-and inter-muscular scarring that is disabling.  Through-and-through or other wounds of the deep structure almost invariably cause scarring so that muscles pull against other muscles causing incoordination and loss of strength.  Prolonged exertion brings about fatigue and pain, thus interfering with function.  38 C.F.R. §§ 4.47, 4.48, 4.49, 4.50, 4.51, 4.54.  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).

The Board observes that the words "slight," "moderate," and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "slight" and "moderate" by VA examiners or other physicians, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Turning to the evidence most relevant to the initial rating period on appeal, in September 2009, VA treatment notes show that the Veteran reported that he felt tightness in his chest when he walked about 100 to 200 feet.  He stated that he did not take any nitroglycerin.  The diagnosis was chest pain and myocardial imaging was ordered.  

He was afforded a VA examination in November 2009.  He reported chest pain with and without exertion, and stated that rest helped.  A myocardial perfusion was performed in October 2009, revealing a 5 percent fixed anterolateral myocardial perfusion defect, and 70 percent left ventricular ejection fraction with normal wall motion and thickening.  The Veteran also gave a positive history of palpitations and chronic cough, but denied any history of myocardial infarction, coronary artery disease, congestive heart failure, or acute rheumatic heart disease.  He had never had an invasive cardiac procedure.  He stated that the chest pain interfered with activities of daily living and getting a job because he could not perform physical work, as he became tired quickly and unable to breathe, requiring him to sit down and rest.  Cardiac examination revealed a regular rate and rhythm with no murmur, rub, or gallop.  The VA examiner diagnosed atypical chest pain.

In December 2009, the Veteran underwent a cardiac catheterization, which revealed non-obstructive coronary artery disease with multiple lacunar infarcts (MLI).  Ejection fraction was 55 percent.  

A January 2010 Consultation Report for the SSA indicates that the Veteran reported chest pain "all the time" for four years.  He stated that it "comes and goes" at the center of the chest, was aching in nature, intermittent, and non-radiating.  The chest pain came on at rest as well as with some activities.  Heart sounds were regular without any murmurs.  The doctor assessed a history of chest pain, which was not typically cardiac in origin, but with an atypical presentation of long duration.  The doctor further noted that his cardiac workup was essentially negative, including a normal cardiac catheterization per history.  The diagnosis was atypical chest pain, unlikely to be cardiac in origin from the history, especially from the investigation history.

A June 2010 transthoracic echocardiogram report indicates a normal ejection fraction between 50 and 55 percent.  

The Veteran was afforded another VA examination in June 2010.  It was noted that the Veteran was unable to walk a treadmill stress test related to his back and knee disabilities.  The recent echo and myocardial perfusion study were included in the VA examination report.  The Veteran reported dyspnea and fatigue or dizziness, but no syncope or angina.  The dyspnea occurred with any exertion greater than 15 feet.  A verbal MET level for the Veteran was 4.0 to 5.0.  His back limited the ability to evaluate this, but he stated that he was unable to carry greater than 20 pounds.  However, he reported that he vacuums, and that placed the verbal MET as above.  As far as effects on his work, the VA examiner noted that he would have occasional chest tightness, but that the limits for work were mainly imposed by his lumbar spine disability.  Blood pressure on the left, sitting was 114/82, on the right, sitting was 118/84, and the right, standing was 122/78.  He had a regular rate and rhythm without murmur.  The VA examiner noted the recent cardiology consultation and catheterization without intervention or medical management, as well as physical and x-ray findings.  Ejection fraction was noted to be normal.  The VA examiner stated that the Veteran's chest pain would not inhibit physical or sedentary employment.

The Veteran was afforded another VA examination in May 2012.  He reported occasional chest pain and stated he was given medication for this discomfort.  He denied any heart disease as complete work up was negative for heart disease.  Muscle strength was 5 out of 5, and there were no symptoms of muscle injuries.  The VA examiner stated the chest pain would not affect his ability to work.

At the outset, the Board notes that DC 5321 does appear to be the most analogous diagnostic code, as the Veteran's chest pain has been determined to be non-cardiac in origin.  

Further, based on the foregoing, the Board finds that the weight of the evidence is against a disability rating in excess of 10 percent for the entire initial rating period on appeal.  Namely, the evidence does not demonstrate more than moderate muscle injury.  Indeed, the May 2012 VA examiner found no symptoms of muscle injury, and muscle strength was noted to be 5 out of 5.  Further, the Veteran has consistently stated that his chest pain is intermittent in nature.  Thus, the criteria for the next higher 20 percent disability rating under DC 5321, requiring moderately severe or severe muscle injury, have not been met.     

The Board has considered whether any other diagnostic codes would allow for a higher initial rating in excess of 10 percent for the Veteran's atypical chest pain, including the diagnostic codes under the Schedule of Ratings for the Cardiovascular System, found under 38 C.F.R. § 4.104.  However, as noted above, the examining and treating physicians have consistently found that the Veteran's chest pain is not cardiac in origin, and the finding of mild coronary artery disease appears to be incidental.  Thus, none of those diagnostic codes apply, and there are no other relevant diagnostic codes.  

For these reasons, the Board finds that the weight of the evidence is against an initial rating in excess of 10 percent for the Veteran's atypical chest pain.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Compensable Initial Rating for Gastritis

Service connection was granted for gastritis in the November 2009 rating decision on appeal; an initial noncompensable disability rating was assigned under the provisions of 38 C.F.R. § 4.114, DC 7307.  The Veteran contends that he is entitled to a compensable initial disability rating for his gastritis because of his pain.       

Under DC 7307, which contemplates hypertrophic gastritis identified by gastroscope, a 10 percent disability rating is assigned for chronic gastritis with small nodular lesions and symptoms.  A 30 percent disability rating is warranted for chronic gastritis with multiple small eroded or ulcerated areas and symptoms.  A 60 percent disability rating contemplates chronic gastritis identified by gastroscopy with severe hemorrhages or large ulcerated or eroded areas.  Id.

After a review of all the evidence, lay and medical, the Board finds that the evidence is at least in equipoise as to whether a 10 percent disability rating, but no higher, for gastritis is warranted for the entire initial rating period on appeal.  Namely, the evidence demonstrates that the Veteran's antral gastritis manifests symptoms occurring several times per year, but that they are controlled with daily medication.  The Board finds that a noncompensable disability rating does not adequately account for the Veteran's pain and daily use of medication.  

For instance, the Veteran was afforded a VA examination in November 2009.  He reported that he was diagnosed with GERD in the 1970s.  He gave a positive history of dysphagia for liquids, but no problem with solids.  Dysphagia for liquids occurred once every couple of weeks, and episodes lasted a minute or less.  He also gave a positive history of pyrosis and epigastric pain, with no associated substernal or arm pain, no hematemesis or melena, and no nausea or vomiting.  He gave a positive history of reflux of stomach acid, but no regurgitation of stomach contents.  He stated that if he took medication before he ate, he did not experience any problems.  He said that the condition interfered with activities of daily living because when it bothered him he was unable to do anything until the pain went away.  The VA examiner assessed antral gastritis with suspicion of ulcer.

At a June 2010 VA examination, the Veteran reported that his symptoms had improved since starting medication.  He stated he had pain when lying down when he forgot to take his medication.  He denied nausea and vomiting.  A colonoscopy performed in November 2009 revealed a small polyp, with follow-up recommended in five years.  Examination was negative for post-gastrectomy syndrome.  He reported some constipation.  There were no peritoneal adhesions, and no periods of incapacitation.  The VA examiner assessed antral gastritis improved with medication, and stated that it would have no impact on physical or sedentary employment.  

The Veteran was afforded another VA examination in May 2012.  He reported that he took continuous medication daily, and had recurring episodes of symptoms that were not severe, occurring three times per year.  He did not have any severe symptoms, and denied incapacitating episodes.  The VA examiner stated that the condition would not affect his ability to work.  

After a review of all of the evidence, lay and medical, the Board finds that a 10 percent disability rating, but no higher, is warranted for the service-connected gastritis for the entire initial rating period on appeal.  

A disability rating in excess of 10 percent is not warranted because the evidence does not demonstrate multiple eroded or ulcerated areas.  Therefore, the weight of the evidence is against an initial rating in excess of 10 percent for gastritis.  



The Board has considered whether any alternate diagnostic codes would allow for an even higher initial disability rating in excess of 10 percent.  Because the 2009 VA examiner diagnosed a suspected ulcer, the Board has considered DCs 7304 through 7306.  However, an ulcer has never been definitively diagnosed; therefore, these diagnostic codes do not apply.  There are no other applicable diagnostic codes.     

The Board acknowledges the Veteran's concern that he has a debilitating digestive disability.  However, the criteria for an even higher initial disability rating have not been met at this time, as demonstrated in particular by the findings of improved gastritis with medication and symptoms occurring only several times per year.  

In sum, resolving reasonable doubt in favor of the Veteran, the evidence demonstrates a disability picture commensurate with a 10 percent disability rating for antral gastritis for the entire initial rating period on appeal.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Higher Initial Rating for Sinusitis

Service connection for sinusitis was granted in the November 2009 rating decision on appeal.  An initial noncompensable disability rating was assigned under the provisions of 38 C.F.R. § 4.97, DC 6513.  During the course of this appeal, in an October 2012 rating decision, the RO granted a higher 10 percent disability rating, effective from May 2, 2012.  

Under DC 6513 for chronic maxillary sinusitis, found in the General Rating Formula for Sinusitis, a noncompensable or zero percent rating is assigned where sinusitis is detected by X-ray only.  A 10 percent evaluation is assigned where there are 1 or 2 incapacitating episodes per year of sinusitis requiring prolonged (lasting 4 to 6 weeks) antibiotic treatment, or 3 to 6 non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent evaluation is assigned where there are 3 or more incapacitating episodes per year of sinusitis requiring prolonged (lasting 4 to 6 weeks) antibiotic treatment, or more than 6 non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Finally, a 50 percent evaluation is assigned following radical surgery with chronic osteomyelitis, or when there is near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  The regulation defines an incapacitating episode as one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97.

The Veteran contends that his symptoms warrant a higher disability rating, because during episodes of sinusitis, he is unable to perform activities of daily living.  

The Board has first considered the initial rating period prior to May 2, 2012, to determine whether a compensable rating is warranted for that period, and finds that the evidence is at least in relative equipoise as to whether a higher 10 percent disability rating for service-connected sinusitis is warranted for the initial rating period prior to May 2, 2012.  

The Veteran was afforded a VA examination in November 2009.  He gave a history of frontal and maxillary sinusitis.  He denied a history of oxygen use, requiring a respirator, or having surgery.  He denied any interference with breathing through his nose, and denies purulent discharge.  He stated that flare-ups usually occurred in the summer, and that he did not have any problems in the winter.  He reported headaches, but denied crusting.  He stated he had not had any incapacitating episodes over the last twelve months, but reported five or six non-incapacitating flare-ups a year.  He stated that, during these flare-ups, he felt so bad that he was unable to do anything.  No nasal polyps were visualized, and there was no visible evidence of permanent hypertrophy of the turbinates or granulomatous disease by limited examination.  There was also no purulent discharge or crusting, and no facial tenderness to percussion on examination.  A sinus series revealed no plain radiographic evidence to suggest acute sinusitis.  The interpreter of the series noted that a CT scan would be more sensitive to the detection of paranasal sinus disease and could be performed as clinically indicated.  The VA examiner diagnosed chronic sinusitis.   

A January 2010 Consultation Report for the SSA indicates that there were no symptoms related to either the nose or sinuses.  

The Veteran was afforded another VA examination in June 2010, and reported improvement in his symptoms with allergy medications.  He did experience interference with breathing through his nose, especially at night, but he denied discharge.  He reported occasional hoarseness when his allergies were bad, but denied chronic sinusitis.  He had not had any antibiotic therapy in the last twelve months.  He reported experiencing headaches three times in the last twelve months, lasting less than an hour.  On examination, he had boggy nasal mucosa with clear drainage and some obstruction on the left of about 30 percent.  There was no noted sinusitis.  The VA examiner assessed chronic sinusitis with no impact on physical or sedentary employment.

In sum, the evidence for the rating period on appeal prior to May 2, 2012 demonstrates between three and six non-incapacitating episodes of sinusitis per year, associated with headaches and pain, which more nearly reflects the criteria for a higher 10 percent disability rating under DC 6513.  

Next, the Board has considered the rating period from May 2, 2012, and finds that the weight of the evidence is against a grant of a disability rating in excess of 10 percent for that period.  

The Veteran was afforded a VA examination in May 2012.  His reported symptoms included episodes of sinusitis with pain and tenderness of the affected sinus.  He reported three non-incapacitating episodes in the last year, and no incapacitating episodes.  The VA examiner noted that the sinusitis did not affect his ability to work.

At a January 2015 VA examination, he reported that he continued to have nasal drainage and post nasal drainage, and intermittent episodes of sinus infection.  The VA examiner noted that these episodes affect the ethmoid sinus, and that chronic sinusitis was detected only by imaging studies.  The Veteran further reported one non-incapacitating episode in the last twelve months, and no incapacitating episodes.  ENT examination was unremarkable.  A CT from November 2014 was reviewed and showed questionable mucosal thickening of the ethmoidal sinuses representing ethmoidal sinusitis.  

Based upon these findings and the lay evidence of record, the Board finds the assignment of a disability rating in excess of 10 percent for sinusitis is not warranted for any period from May 2, 2012, as the requirements of three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting 4 to 6 weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting, have not been met or more nearly approximated at any time during the rating period on appeal from May 2, 2012.  38 C.F.R. § 4.97, DC 6513.  The Veteran has consistently denied incapacitating episodes, and the evidence has not otherwise demonstrated any incapacitating episodes.  With regard to non-incapacitating episodes, the Veteran has reported no more than six such episodes in one year.  

While the Board understands the Veteran's central concern that he has a debilitating disability of the sinuses, it is important for the Veteran to understand that a 10 percent rating indicates a significant impact on the Veteran's functional ability.  Such a disability evaluation by VA recognizes the Veteran's painful sinusitis episodes, indicating generally a ten percent reduction in the Veteran's ability to function due to his sinusitis.  The critical question in this case, however, is whether the problems the Veteran has cited meet the next highest level under the rating criteria.  For reasons cited above, they do not, at this time.  Without taking into consideration the problems associated with this disability, the current disability rating could not be justified, let alone a higher rating.

For the foregoing reasons, the Board finds that a 10 percent disability rating is warranted for the initial rating period on appeal prior to May 2, 2012, but that the weight of the evidence is against a finding of a disability rating in excess of 10 percent for sinusitis for any part of the initial rating period on appeal.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's service-connected disabilities.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 



Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service-connected disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his back and right disabilities, radiculopathy, chest pain, gastritis, and sinusitis are more severe than is reflected by the assigned ratings.  As was explained in the merits decision above in denying higher ratings, the criteria for higher schedular ratings were considered, but the ratings assigned were upheld (except as otherwise indicated) because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service-connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Given the full grant of benefits sought on appeal with regard to the left knee claim, no conceivable prejudice to the Veteran could result from this decision; therefore, no discussion of compliance with the VCAA is necessary with regard to that claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Next, because the appeal as to the proper disability ratings arises from the Veteran's disagreement with the initial evaluations following the grant of service connection for the back and right knee disabilities, radiculopathy, chest pain, gastritis, and sinusitis, no additional notice is required with regard to those claims.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have held that, once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

With regard to the headache and dizzy spells claims, VA satisfied the duty to notify via a December 2008 letter.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, SSA records, VA examination reports, and the Veteran's statements.  

As discussed above, VA examinations and opinions were obtained in November 2009 and May 2012 with regard to the headache claim.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examinations and opinions obtained in this case are adequate.  The opinions were predicated on a full reading of the private and VA medical records in the Veteran's claims file as well as a physical examination and interview of the Veteran.  The VA nexus opinions considered all of the pertinent evidence of record, to include VA treatment records, comprehensive physical examinations, and the statements of the Veteran, and provide a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the headache claim has been met.  38 C.F.R. § 3.159(c)(4).


Moreover, the Veteran has been afforded adequate examinations on the initial rating claims decided herein.  As discussed above, VA provided the Veteran with examinations in November 2009, June 2010, May 2012, and January 2015.  The Veteran's history was taken, and complete examinations with clinical measures, where applicable, were conducted, to include review of X-ray and other studies when appropriate.  Conclusions reached and diagnoses given were consistent with the examination reports, including notation of whether there were additional losses of ranges of motion due to factors such as painful motion, weakness, impaired endurance, incoordination, or instability in the case of the back and knee claims.  Therefore, the Veteran has been afforded adequate examinations on the initial rating issues decided herein.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board acknowledges that the Veteran has not been afforded a VA medical examination specifically geared to the claimed service connection for dizzy spells; however, the Board finds that a VA examination is not necessary in order to decide this issue.  Two pivotal Court cases exist that address the need for a VA examination.  Those are Duenas v. Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In McLendon, the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurring symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on a claim.  In Duenas, the Court held that a VA examination is necessary when the record: (1) contains competent evidence that the veteran has persistent or recurrent symptoms of the claimed disability, and (2) indicate that those symptoms may be associated with his active military service. 

In this case, as discussed above, the evidence does not demonstrate a current disability manifesting dizzy spells which can be service-connected.  Because there is no current disability which a competent medical opinion could relate to active service, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection for dizzy spells.  See 38 U.S.C.A. § 5103A(a)(2) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"). 

The Board has considered the decision in Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); however, the holding in Charles was clearly predicated on the existence of evidence of an in-service injury, disease, or event and a current diagnosis.  Referral of this case for an examination or to obtain a medical opinion would be a useless act.  The duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). 

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).








							[CONTINUED ON NEXT PAGE]


ORDER

Service connection for a left knee disability is granted.  

Service connection for headaches is denied.  

Service connection for dizzy spells is denied.  

A 20 percent disability rating for the service-connected multilevel degenerative disc disease of the lumbosacral spine, but no higher, is granted for the entire initial rating period on appeal.

A 20 percent disability rating for the service-connected right lower extremity radiculopathy, but no higher, is granted for the entire initial rating period on appeal.

A disability rating in excess of 10 percent for patellofemoral syndrome of the right knee is denied for the entire initial rating period on appeal.

A disability rating in excess of 10 percent for atypical chest pain is denied for the entire initial rating period on appeal.

A 10 percent disability rating for antral gastritis with suspicion of ulcer, but no higher, is granted for the entire initial rating period on appeal.  

A 10 percent disability rating for chronic sinusitis, but no higher, is granted for the initial rating period on appeal prior to May 2, 2012.

A disability rating in excess of 10 percent for chronic sinusitis is denied for the entire initial rating period on appeal.



REMAND

In December 2009, the Veteran filed a claim of entitlement to a TDIU that was denied in July 2010 and February 2011 rating decisions.  He did not appeal those decisions, but has since raised the issue of entitlement to a TDIU (see February 2016 affidavit from Veteran and October 2015 letter from his attorney).

Moreover, the grant of service connection and higher ratings herein could result in eligibility for TDIU under 38 C.F.R. § 4.16(a).  

In view of these circumstances, the Board finds that it is appropriate to remand the issue of TDIU so that all the proper development and consideration may made by the AOJ in the first instance.

Accordingly, the case is REMANDED for the following action:

1.  Provide to the Veteran all required notice and claims forms in response to the claim for TDIU.

2.  After conducting the above development and any additional development deemed necessary, the RO should review the Veteran's claim of entitlement to a TDIU.  If the benefits sought on appeal cannot be granted, the Veteran and his attorney should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


